NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANA ELIZABETH HENRIQUEZ-                        No.    14-72323
BERNAL; ESTELA ELIZABETH
SANTOS-AGUILERA,                                Agency Nos.       A095-734-320
                                                                  A095-734-321
                Petitioners,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Ana Elizabeth Henriquez-Bernal and Estela Elizabeth Santos-Aguilera,

natives and citizens of El Salvador, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their applications for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      Substantial evidence supports the agency’s finding that the harm petitioners

suffered in El Salvador did not rise to the level of past persecution. See Nagoulko

v. INS, 333 F.3d 1012, 1016-17 (9th Cir. 2003) (record did not compel the finding

that petitioner experienced past persecution). Substantial evidence also supports

the agency’s finding that petitioners failed to establish an objectively reasonable

fear of future persecution in El Salvador. See Hakeem v. INS, 273 F.3d 812, 816

(9th Cir. 2001) (“[a]n applicant’s claim of persecution upon return is weakened,

even undercut, when similarly-situated family members continue to live in the

country without incident”). Thus, petitioners’ asylum claims fail.

      In this case, because petitioners failed to establish eligibility for asylum, they

failed to demonstrate eligibility for withholding of removal. See Zehatye, 453 F.3d

at 1190.

      Substantial evidence supports the agency’s denial of petitioners’ CAT claim

                                          2                                     14-72323
because they failed to establish that it is more likely than not they will be tortured

by or with the consent or acquiescence of the government of El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject petitioners’ contention that the BIA violated their due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).

      In light of this disposition, we need not reach petitioners’ remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a

general rule courts and agencies are not required to decide issues unnecessary to

the results they reach.”) (citation omitted).

      PETITION FOR REVIEW DENIED.




                                           3                                    14-72323